Citation Nr: 1225556	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disability, to include a lumbar spinal strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane Nichols, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to August 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in February 2010, and a substantive appeal was timely received in March 2010.

The Veteran failed to report to a scheduled Board Hearing in October 2011.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disability from injuries that he sustained during service in 1961 and 1962.  

Service treatment records dated in October 1961 and February 1962 show that the Veteran was treated for pain in the low back area (October 1961) and documents a back injury that was sustained when he fell down the stairs at Fort Benning, Georgia (February 1962).  The Veteran's Report of Medical History dated in June 1964, upon separation from service, shows that he indicated that he was in good health at that time.  He checked "no" for having "swollen and painful joints" and he has not indicated that he has ever "worn a brace or back support."  The examiner on the separation examination dated in June 1964 did not indicate any back conditions in the Report of Medical Examination.

The earliest dating private medical records since service show that the Veteran has low back pain associated with a fall from a five-foot landing in June 2002.  In 2008, X-rays were taken of his lumbosacral spine and the results were normal.  In April 2010, the Veteran submitted statements from friends and family which indicated that he has had back problems for many years.

The Veteran underwent a VA examination in January 2010 specifically to examine his low back condition and the examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current back complaints are due to the injury in service, or more likely due to the injury he sustained in 2002.  A complete rationale for the examiner's conclusion was asked to be provided.  

The VA examination report shows that the examiner reviewed the case file, pertinent medical records, identified the Veteran's medical history, and provided a final diagnosis of a lumbosacral strain.  The examiner then concluded with the following statement: "[a]fter reviewing the record, due to the remote injury from almost 50 years ago, any relationship of his current symptoms to his service injury in 1961 is purely speculative."  

In a brief received in July 2012, the Veteran's representative argued that the January 2010 VA examination report should not be considered negative medical evidence to be held against the Veteran's claim of service connection for lumbar strain because the examiner "failed to offer any medical nexus opinion, reporting that such an [sic] opinion would be 'purely speculative'."  Citing Wisch v. Brown, 8 Vet. App. 139 (1995), the Veteran's representative claimed that the Board cannot rely on an "examiner's silence" as evidence against the Veteran's claim.  Thus, the representative contended that the RO should not have relied on the examiner's "refusal to speculate."

When the VA undertakes to provide an examination and medical opinion, it must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner's opinion in January 2010 is ambiguous because it is unclear whether the examiner was articulating that there is no nexus between the current low back disability and service or whether he was asserting that any such relationship would be speculative.  For these reasons a remand is necessary to ask the examiner to clarify his opinion.


Accordingly, the case is REMANDED for the following action:

1. Ask the VA examiner who conducted the January 2010 VA examination to clarify the ambiguity in the conclusion of his opinion that "[a]fter reviewing the record, due to the remote injury from almost 50 years ago, any relationship of his current symptoms to his service injury in 1961 is purely speculative."

The examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disability was incurred in or is related to the Veteran's period of service to include low back pain in October 1961 and back injury from falling down the stairs in February 1962.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by his friends and family members regarding his back condition.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

Furthermore, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.  

2. After the examiner's medical opinion and conclusion have been clarified, adjudicate the claim.  If the benefit sought remains to be denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


